Citation Nr: 1210761	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  09-46 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint disease of the right knee, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for degenerative joint disease of the left knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to March 1991.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Waco, Texas.  A notice of disagreement was received in July 2009, a statement of the case was issued in November 2009, and a substantive appeal was received in November 2009.

In June 2011, the Veteran testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO. A transcript of the hearing has been associated with the Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record as it stands is inadequate for the purpose of rendering a fully informed decision as to the claims that have been certified for the Board's review at this time.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to the claims.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The record reveals there are outstanding private medical records pertinent to the claims on appeal.  At her June 2011 personal hearing, the Veteran testified that she has received treatment for her knees from Dr. George M. Matook since the latest records of 2010.  See Hearing Transcript, pp. 6-7.  Additionally, in VA Forms 21-4142 dated from March 2009, the Veteran indicated that she has also received treatment from Dr. Roger Mueller and Dr. C. Robert Steves.  While the record contains reports dated from 2004, 2006, and 2009 from Dr. Mueller, and a report dated from May 1989 from Dr. Steves, it is not clear that all underlying treatment records from these physicians have been obtained.  38 C.F.R. § 3.159(c)(1) defines reasonable efforts in obtaining records outside the custody of the federal government as "an initial request for the records, and, if the records are not received, at least one follow-up request."  VA must attempt to obtain all outstanding records of Dr. Matook, Dr. Mueller, and Dr. Steves.

Additionally at the June 2011 hearing, the Veteran testified that her knee disabilities have worsened.  Specifically, she testified that she now suffers such functional impairments as an inability to participate in her bowling league, play softball, or play volleyball.  She testified that she receives cortisone shots in her knees, has been prescribed new medications, and has been advised of the need for future arthroscopic surgery and eventual knee replacements.  She testified to problems with squatting, climbing stairs, bending, jumping, driving, and running.  She complained of problems with popping, creaking, and swelling. A review of the latest VA examination of March 2010 does not reveal the presence of all of these symptoms.  As such, the Board finds that an updated VA examination is needed to fully and fairly evaluate the Veteran's claims for an increased disability rating. See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (holding that where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination); VA is required to afford the Veteran a contemporaneous examination to assess the current nature, extent, and severity of her right and left knee disabilities. See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995). 

On remand, the RO should also obtain and associate with the claims file all outstanding VA medical records. The record reflects that the Veteran has been receiving treatment at the VA Medical Center (VAMC) in Oklahoma City, Oklahoma.  While the claims file currently includes treatment records dated to June 2011, more recent treatment records may now be available.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Oklahoma City VAMC any outstanding records of treatment, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The notice letter to the Veteran should explain that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

After providing the required notice, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).  

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Oklahoma City VAMC all outstanding pertinent records of evaluation and/or treatment of the Veteran, since June 2011.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards to requesting records from Federal facilities. All records and/or responses received should be associated with the claims file.

2.   The RO should send to the Veteran and her representative a letter requesting that she provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

The RO should specifically request that the Veteran complete signed, current authorization(s) to enable it to obtain all records from the following providers: 
	a.  Dr. George Matook
	b.  Dr. Roger A. Mueller
	c.  Dr. C. Robert Steves

The RO should also clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, the RO should assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  Schedule the Veteran for a new examination of her knees.  All indicated tests (including x-rays) must be performed, and all findings reported in detail.

The examiner must review the claims file and assess the current nature and severity of the Veteran's knee disabilities.  The examiner must account for all current findings in relation to the service-connected disabilities, including the degree of severity (mild, moderate, severe) of recurrent subluxation or lateral instability, and the extent of any knee semilunar cartilage destruction.

Range of motion studies are essential.  Any determination should be expressed in terms of the degree of additional range of motion loss due to pain, weakened movement, excess fatigability or incoordination. The examiner must also state whether there are objective signs of pain, and opine as to whether any such pain could significantly limit functional ability during flare-ups or when the knee is used repeatedly over a period of time.  This determination should be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.

The examiner must also assess and report the impact of the Veteran's knee impairment on her general and occupational functioning.

The claims file should be made available to the examiner for review.
 
5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to her by the pertinent VA medical facility.

6.  To help avoid further remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal in light of all pertinent evidence and legal authority.

8.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and her representative a supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


